51 F.3d 900
John H. MEYER, Plaintiff-Appellee-Cross-Appellant,v.FIDELITY SAVINGS, et al., Defendants,andFederal Savings and Loan Insurance Corporation,Defendant-Appellant-Cross-Appellee.
Nos. 89-16695, 90-16025.
United States Court of Appeals,Ninth Circuit.
April 12, 1995.

On Remand from the United States Supreme Court.
Before:  TANG, FARRIS and D.W. NELSON, Circuit Judges.

Prior Report:  114 S.Ct. 996
ORDER

1
The judgment of the district court is reversed and this cause is remanded to the district court for further proceedings in conformity with the opinion of the United States Supreme Court.


2
The defendant Federal Savings and Loan Insurance Corporation is awarded costs in the amount of Two Thousand Five Hundred Dollars ($2,500.00) expended in the prosecution of its case in the United States Supreme Court.


3
SO ORDERED.